DETAILED ACTION
Response to Amendment
Applicant’s amendment to the specification has overcome each and every objection specification and drawing objection previously set forth in non-final office action dated 03/11/2022. Therefore, the objection has been withdrawn.
Applicant’s amendment to Claims 2 and 12 has overcome each and every claim objection previously set forth in non-final office action dated 03/11/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1-2, 4, 8-12, 16  and 19. Accordingly, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 06/08/2022, with respect to rejection of Claims 1 and 11 under 35 U.S.C. § 102(a)(1) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below, necessitated by Applicant’s amendment to Claims 1 and 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9-11, 14 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Martin (DE2351637A1). 
For the purpose of citation, Examiner used machine translation of DE2351637A1, said translation has been provided herewith to the applicant. 
Regarding Claim 1, Martin (In Fig 1) discloses a method comprising: 
disposing an electrically conductive pad (3, ¶ 21, II. 1-3) between a spring washer (4) and a heat generating device (2); 
compressing the spring washer (4, ¶ 23, II. 1-8) directly onto the electrically conductive pad (3), (Fig 1), thereby applying pressure to the electrically conductive pad (3), (¶ 23, II. 1-8), (Fig 1); and 
tightening a retaining bolt (10), (¶ 23, II. 1-8), thereby compressing the heat generating device (2) between the electrically conductive pad (3) and a fixed base plate (1), (¶ 22, II. 1-6), (Fig 1).
Regarding Claim 5, Martin discloses the limitation of Claim 1, however Martin (In Fig 1) further discloses wherein the spring washer (4) is compressed by a clamping plate (11), (Fig 1).
Regarding Claim 9, Martin discloses the limitation of Claim 1, however Martin (In Fig 1) further discloses wherein the method further comprising disposing a holding plate (metal cover plates within which the actual semiconductor element is inserted), (¶ 18, II. 5-7) between the electrically conductive pad (3) and the heat generating device (semiconductor element), (¶ 18, II. 5-7), (Fig 1).
Regarding Claim 10, Martin discloses the limitation of Claim 1, however Martin (In Fig 1) further discloses wherein the fixed base plate (1) is disposed beneath the electrically conductive pad (3), (Fig 1).  
Regarding Claim 11, Martin (In Fig 1) discloses an apparatus comprising: 
an electrically conductive pad (3, ¶ 21, II. 1-3) disposed above a heat generating device (2); 
a spring washer (4, ¶ 23, II. 1-8), configured to be compressed directly onto the electrically conductive pad (3), (Fig 1), 
wherein compressing the spring washer (4) applies pressure to the electrically conductive pad (3), (¶ 23, II. 1-8), (Fig 1); and a retaining bolt (10), (¶ 23, II. 1-8) configured to be tightened (Fig 1), 
wherein tightening the retaining bolt (10) compresses the heat generating device (2) between the electrically conductive pad (3) and a fixed base plate (1), (¶ 22, II. 1-6), (Fig 1).
Regarding Claim 14, Martin discloses the limitation of Claim 11, however Martin (In Fig 1) further discloses wherein the spring washer (4) is compressed by a clamping plate (6), (¶ 23, II. 1-8), (Fig 1).
Regarding Claim 20, Martin discloses the limitation of Claim 11, however Martin (In Fig 1) further discloses wherein the fixed base plate (1) is disposed beneath the electrically conductive pad (3), (Fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Martin in view of Livezey et al (US 3,651,383).
Regarding Claim 2, Martin discloses the limitation of Claim 1, however Martin does not disclose wherein the heat generating device comprises a disk shape Thyristor.
Instead Livezey (In Figs 1-3) teaches wherein the heat generating device (11) comprises a disk shape thyristor (11), (Col 1, II. 17-20), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Livezey with the heat generating device comprising a disk shape thyristor to benefit from a rectifier design capable of conducting high currents and blocking high voltage beneficial in a variety of circuits which are well known in the electronic power conversion art (Livezey, Col 1, II. 5-11).
Regarding Claim 12, Martin discloses the limitation of Claim 11, however Martin does not disclose wherein the heat generating device comprises one of a thyristor or an insulated-gate bipolar transistor (IGBT).
Instead Livezey (In Figs 1-3) teaches wherein the heat generating device (11) comprises one of a thyristor (11), (Col 1, II. 17-20), (Fig 3) or an insulated-gate bipolar transistor (IGBT).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Livezey with the heat generating device comprising a thyristor to benefit from a rectifier design capable of conducting high currents and blocking high voltage beneficial in a variety of circuits which are well known in the electronic power conversion art (Livezey, Col 1, II. 5-11).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Martin in view of Koike et al (US 2009/0168358).
	Regarding Claim 3, Martin discloses the limitation of Claim 1, however Martin does not disclose wherein the heat generating device comprises an insulated-gate bipolar transistor (IGBT).
	Instead Koike (In Fig 4) teaches wherein the heat generating device (26) comprises an insulated-gate bipolar transistor (IGBT) (¶ 30, II. 1-5). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Koike with the heat generating device comprising and insulated-gate bipolar transistor (IGBT) to benefit from constituting the three-phase inverter circuit requiring high overload endurance with a high and a low side switch sides (Koike, ¶ 71, II. 5-12).
Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Martin in view of Harry (DE2841370A1).
Regarding Claim 4, Martin discloses the limitation of Claim 1, however Martin does not disclose wherein the spring washer comprises an opposing pair of spring washers.
Instead Harry (In Fig 1) teaches wherein the spring washer (12) comprises an opposing pair of spring washers (12a/12a), (¶ 21, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Harry with the spring washer comprising an opposing pair of spring washers to benefit from providing different clamping pressure with different number of plate springs while achieving perfect thermal and electrical contact with their degressive and horizontally running characteristics (Harry, ¶ 23, II. 3-6, ¶ 30, II. 1-3).
Regarding Claim 13, Martin discloses the limitation of Claim 11, however Martin does not disclose wherein the spring washer comprises an opposing pair of spring washers.
Instead Harry (In Fig 1) teaches wherein the spring washer (12) comprises an opposing pair of spring washers (12a/12a), (¶ 21, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Harry with the spring washer comprising an opposing pair of spring washers to benefit from providing different clamping pressure with different number of plate springs while achieving perfect thermal and electrical contact with their degressive and horizontally running characteristics (Harry, ¶ 23, II. 3-6, ¶ 30, II. 1-3).
Claims 6-7, 15-16 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Martin in view of Dipl-Phys et al (DE1614977A1).
Regarding Claim 6, Martin discloses the limitation of Claim 5, however Martin does not disclose wherein the clamping plate is aligned with the fixed base plate and with a holding plate.
Instead Dipl-Phys (In Fig 1) teaches wherein the clamping plate (4) is aligned with the fixed base plate (7) and with a holding plate (6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Dipl-Phys with the clamping plate being aligned with the fixed base plate and with a holding plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Regarding Claim 7, Martin in view of Dipl-Phys discloses the limitation of Claim 6, however Martin as modified does not disclose wherein the clamping plate is aligned by: inserting a first bolt through a first hole in the clamping plate, a second hole in the holding plate and a third hole in the fixed base plate; and inserting a second bolt through a fourth hole in the clamping plate, a fifth hole in the holding plate and a sixth hole in the fixed base plate.
Instead Dipl-Phys (In Fig 1) teaches wherein the clamping plate (4) is aligned by: inserting a first bolt (3) through a first hole (hole within 4 accommodating 3) in the clamping plate (4), a second hole (hole within 6 accommodating 3) in the holding plate (6) and a third hole (hole within 7 accommodating 3) in the fixed base plate (7); and inserting a second bolt (3) through a fourth hole (hole within 4 accommodating 3) in the clamping plate (4), a fifth hole (hole within 6 accommodating 3) in the holding plate (6) and a sixth hole (hole within 7 accommodating 3) in the fixed base plate (7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Dipl-Phys with a clamping plate aligned by inserting a first bolt through a first hole in the clamping plate , a second in the holding plate and a third hole in the fixed based plate and inserting a second bolt through a fourth hole in the clamping plate, a fifth hole in the holding plate and a sixth hole in the fixed base plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Regarding Claim 15, Martin discloses the limitation of Claim 14, however Martin does not disclose wherein the clamping plate is aligned with the fixed base plate and with a holding plate.
Instead Dipl-Phys (In Fig 1) teaches wherein the clamping plate (4) is aligned with the fixed base plate (7) and with a holding plate (6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Dipl-Phys with the clamping plate being aligned with the fixed base plate and with a holding plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Regarding Claim 16, Martin in view of Dipl-Phys discloses the limitation of Claim 15, however Martin as modified does not disclose wherein, to align the clamping plate is aligned with the fixed base plate and with the holding plate: a first bolt is inserted through a first hole in the clamping plate, a second hole in the holding plate and a third hole in the fixed base plate; and -22-Attorney Docket No. 007841.00845 a second bolt is inserted through a fourth hole in the clamping plate, a fifth hole in the holding plate and a sixth hole in the fixed base plate .
Instead Dipl-Phys (In Fig 1) teaches wherein, to align the clamping plate (4) is aligned with the fixed base plate (7) and with the holding plate (6): a first bolt (3) is inserted through a first hole (hole within 4 accommodating 3) in the clamping plate (6), a second hole (hole within 6 accommodating 3) in the holding plate (6) and a third hole (hole within 7 accommodating 3) in the fixed base plate (7); and -22-Attorney Docket No. 007841.00845 a second bolt (3) is inserted through a fourth hole (hole within 4 accommodating 3) in the clamping plate (4), a fifth hole (hole within 6 accommodating 3) in the holding plate (6) and a sixth hole (hole within 7 accommodating 3) in the fixed base plate (7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Dipl-Phys with a clamping plate aligned with the fixed base plate and with the holding plate by inserting a first bolt through a first hole in the clamping plate , a second in the holding plate and a third hole in the fixed based plate and inserting a second bolt through a fourth hole in the clamping plate, a fifth hole in the holding plate and a sixth hole in the fixed base plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Regarding Claim 19, Martin discloses the limitation of Claim 11, however Martin does not disclose wherein the heat generating device comprises a holding plate.
Instead Dipl-Phys (In Fig 1) teaches wherein the heat generating device (thyristor positioned in between 8/9, ¶ 8, II. 6-8) comprises a holding plate (6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Dipl-Phys with the heat generating device comprising a holding plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Claims 8 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Martin in view of Dipl-Phys and further in view of Livezey.
Regarding Claim 8, Martin in view of Dipl-Phys discloses the limitation of Claim 7, however Martin as modified does not disclose wherein the third hole comprises a threaded hole, the first bolt comprises a threaded bolt, and inserting the first bolt in the third hole comprises screwing the thread of the first bolt into the third hole; and -21-Attorney Docket No. 007841.00845wherein the sixth hole comprises a threaded hole, the second bolt comprises a threaded bolt, and inserting the second bolt in the sixth hole comprises screwing the thread of the second bolt into the sixth hole.
Instead Livezey (In Figs 1-3) teaches wherein the third hole (hole within 82 accommodating), (Fig 2) comprises a threaded hole (threaded hole within 82 accommodating 80), the first bolt (58) comprises a threaded bolt (58, Col 3, II. 20-23), and inserting the first bolt (58) in the third hole (hole within 82 accommodating) comprises screwing the thread (80) of the first bolt (58) into the third hole (hole within 82 accommodating), (Fig 2); and -21-Attorney Docket No. 007841.00845wherein the sixth hole (hole within 82 accommodating), (Fig 2) comprises a threaded hole (threaded hole within 82 accommodating 80), the second bolt (58) comprises a threaded bolt (58, Col 3, II. 20-23), and inserting the second bolt (58) in the sixth hole (hole within 82 accommodating) comprises screwing the thread (80) of the second bolt (58) into the sixth hole (hole within 82 accommodating 80), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Dipl-Phys and further with Livezey with the third hole comprising a threaded hole, the first bolt comprising a threaded bolt and inserting the first bolt in the third hole comprising screwing the thread of the first bolt into the third hole, and the sixth hole comprising a threated hole, the second bolt comprising the threated bolt, and inserting the second bolt in the sixth hole comprises screwing the thread of the second bolt into the sixth hole to benefit from a rectifier design capable of conducting high currents and blocking high voltage beneficial in a variety of circuits which are well known in the electronic power conversion art (Livezey, Col 1, II. 5-11).
Regarding Claim 17, Martin in view of Dipl-Phys discloses the limitation of Claim 16, however Martin as modified does not disclose wherein the third hole comprises a threaded hole, the first bolt comprises a threaded bolt, and the thread of the first bolt is screwed into the third hole in order to insert the first bolt into the third hole.
Instead Livezey (In Figs 1-3) further discloses wherein the third hole (hole within 82 accommodating), (Fig 2) comprises a threaded hole (threaded hole within 82 accommodating 80), the first bolt (58) comprises a threaded bolt (58, Col 3, II. 20-23), and the thread (80) of the first bolt (58) is screwed into the third hole (hole within 82 accommodating 80) in order to insert the first bolt (58) into the third hole (hole within 82 accommodating 80), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Dipl-Phys and further with Livezey with the third hole comprising a threaded hole, the first bolt comprising a threaded bolt, and the thread of the first bolt being screwed into the third hole in order to insert the first bolt into the third hole to benefit from a rectifier design capable of conducting high currents and blocking high voltage beneficial in a variety of circuits which are well known in the electronic power conversion art (Livezey, Col 1, II. 5-11).
Regarding Claim 18, Martin in view of Dipl-Phys discloses the limitation of Claim 16, however wherein the sixth hole comprises a threaded hole, the second bolt comprises a threaded bolt, and the thread of the second bolt is screwed into the sixth hole in order to insert the second bolt into the sixth hole.
Instead Livezey (In Figs 1-3) further discloses wherein the sixth hole (hole within 82 accommodating), (Fig 2) comprises a threaded hole (threaded hole within 82 accommodating 80), the second bolt (58) comprises a threaded bolt (58, Col 3, II. 20-23), and the thread (80) of the second bolt (58) is screwed into the sixth hole (hole within 82 accommodating 80) in order to insert the second bolt (58) into the sixth hole (hole within 82 accommodating 80), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Martin with Dipl-Phys and further with Livezey with the sixth hole comprising a threaded hole, the second bolt comprising a threaded bolt, and the thread of the second bolt being screwed into the sixth hole in order to insert the second bolt into the sixth hole to benefit from a rectifier design capable of conducting high currents and blocking high voltage beneficial in a variety of circuits which are well known in the electronic power conversion art (Livezey, Col 1, II. 5-11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                 

/ZACHARY PAPE/Primary Examiner, Art Unit 2835